Filed 8/8/22 P. v. Heflen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C093900

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 20CF00422,
                                                                                  18CM02638, SCR103509)
           v.

 MICHAELLE MARGUERITE HEFLEN,

                    Defendant and Appellant.




         The trial court sentenced defendant Michaelle Marguerite Heflen to the upper term
of six years in state prison after she was convicted of child endangerment, among other
charges. On appeal, defendant argues her case must be remanded because of legislative
changes made to Penal Code section 1170, subdivision (b)(6) that, among other things,




                                                             1
altered the process for sentencing a defendant who has suffered psychological or
childhood trauma.1 We will remand the case for resentencing.
                  FACTUAL AND PROCEDURAL BACKGROUND
        This appeal involves three cases, all of which defendant pled no contest to, and
sentencing was imposed for each case on the same date.
        Case No. SCR103509
        In Butte County Superior Court case No. SCR103509, defendant failed to
adequately care for a horse and the prosecution charged her with misdemeanor failure to
care for animals. (Former Pen. Code, § 597f.)2 On September 23, 2015, defendant
pleaded no contest to the charge, and the trial court placed her on probation. In February
of 2018, her probation was revoked, and a bench warrant was subsequently issued for her
arrest. The prosecution filed a petition for revocation of defendant’s probation on
May 31, 2018. After a series of citations issued to defendant to appear on the petition,
followed by numerous failures to appear, defendant finally appeared in court for
arraignment on the petition on October 4, 2019. The prosecution subsequently added
three counts to the original complaint in this matter: two charges of violating a promise
to appear (§ 853.7), and a failure to appear charge (§ 1320, subd. (a)). On March 4, 2020,
defendant waived her right to a jury trial and pleaded no contest to the three new charges.
        Case No. 18CM02638
        In Butte County Superior Court case No. 18CM02638, deputies searched
defendant during an arrest and found methamphetamine in her pocket. On May 16, 2018,



1  Both parties refer to changes made to Penal Code section 1170 by Assembly Bill
No. 124 (2021-2022 Reg. Sess.), although Senate Bill No. 567 (2021-2022 Reg. Sess.)
later incorporated those changes and is the operative legislation. (See Stats. 2021,
ch. 731, § 3, subd. (c).) Thus, we will refer to the amended statute, rather than the
legislation.
2   Undesignated statutory references are to the Penal Code.

                                             2
the prosecution charged defendant with misdemeanor possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a)) and later added charges for violating a promise
to appear (§ 853.7) and failure to appear (§ 1320, subd. (a)). On March 4, 2020,
defendant pleaded no contest to these charges.
       Case No. 20CF00422
       In Butte County Superior Court case No. 20CF00422, officers found defendant
living with her three children in a home with no running water or electricity. Animal
feces were scattered on the floor, along with a bucket filled with urine. The children
were dirty and ragged, and said they slept in vehicles on the property, on a futon, or on
the floor. While the children were being taken to the county children’s services office,
defendant called the children on a cell phone and instructed them to tell her once they had
reached their placements so that she could pick them up and take them away. The
prosecution charged defendant with felony child endangerment (§ 273a, subd. (a)),
misdemeanor possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)),
and misdemeanor possession of a designated controlled substance, Xanax (Health & Saf.
Code, § 11375, subd. (b)(2)). On March 4, 2020, defendant pleaded no contest to these
charges.
       Sentencing Hearing
       In the probation report prepared for the sentencing hearing, defendant’s personal
history included an affirmative response to the question, “Have you ever been
examined/treated for mental or emotional problems?” The report explained, “The
defendant had a psychological evaluation (results unknown) at age 7 for being a repeat
runaway. She ran away because her siblings were bullying her.”
       At the March 18, 2021 sentencing hearing, the court considered the aggravating
and mitigating factors for the child endangerment count before sentencing defendant. In
aggravation, the court found the victims were particularly vulnerable and defendant took
advantage of a position of trust; the crime indicated planning or sophistication; defendant

                                             3
was on probation at the time of offense; and her convictions were numerous and of
increasing severity. The court did not identify any mitigating factors. The court imposed
the upper term sentence of six years for the child endangerment count. The court also
imposed various concurrent sentences for the misdemeanor counts, for a total aggregate
sentence of six years.
       Defendant filed a timely notice of appeal in case No. 20CF00422 and we granted
her later request to amend the notice to include case Nos. SCR103509 and 18CM02638.
                                       DISCUSSION
       Defendant argues that the changes to section 1170, subdivision (b)(6), which,
among other things, created a presumption that trial courts should impose the lower term
if a defendant’s psychological or childhood trauma contributed to the offense, apply to
her case retroactively. As such, defendant claims her case must be remanded for
resentencing because the court did not assign weight to the evidence of psychological and
childhood trauma in the probation report when it imposed the upper term sentence on the
child endangerment conviction. We agree.
       The legislative changes, which became effective January 1, 2022, made changes
affecting trial court sentencing discretion, including the ability to impose the upper term
for a conviction. (Stats. 2021, ch. 731, § 1.3.) The legislation amended section 1170 to
require courts to impose the lower term on convictions if a defendant’s childhood trauma
or psychological trauma were contributing factors in the commission of the offense,
“unless the court finds that the aggravating circumstances outweigh the mitigating
circumstances [such] that imposition of the lower term would be contrary to the interests
of justice.” (§ 1170, subd. (b)(6).)
       The parties agree that the legislative changes should apply retroactively to
defendant’s case as ameliorative changes under In re Estrada (1965) 63 Cal.2d 740.
Nothing in the legislation suggests a legislative intent that the amendments apply
prospectively only, and defendant’s case is not yet final. (People v. Vieira (2005)

                                             4
35 Cal.4th 264, 305-306.) Thus, we agree that the changes apply retroactively to nonfinal
cases such as this one. (People v. Flores (2022) 73 Cal.App.5th 1032, 1039.)
       The parties disagree on the effect the legislative changes should have on
defendant’s case, however. The Attorney General asserts the statement in the probation
report does not show defendant suffered psychological or childhood trauma, or that there
is a link between any trauma and the commission of the offense. The Attorney General
also argues defendant forfeited her argument and that remand, in any case, would be an
idle act because the trial court “implicitly concluded” a lower term sentence would not be
in the interests of justice.
       As an initial matter, we reject the Attorney General’s claim that defendant
forfeited her claim by insufficiently explaining her argument in her opening brief.
Defendant’s opening brief supported her claim with citations to the record and the limited
legal authority available, given the recency of the legislation, and her analysis is
sufficient to make her argument cognizable.
       Defendant’s psychological evaluation was not mentioned at sentencing, either in
general or as a potentially mitigating factor. Although the results of the evaluation are
unknown, nothing in the record precludes the possibility that these experiences were a
contributing factor to defendant’s child endangerment conviction, and it is plausible that
early childhood trauma could contribute to such a conviction later in life. Here, the trial
court did not have the benefit of section 1170, subdivision (b)(6) at the time of
defendant’s sentencing hearing and as such, did not conduct the analysis required of that
section. When the trial court imposed sentence, defendant was not entitled to a
presumptive lower term upon a showing that psychological, physical, or childhood
trauma was a “contributing factor in the commission” of her offenses. (§ 1170, subd.
(b)(6).) Defendant thus had less incentive to develop a record regarding these issues. By
the same token, the trial court had less incentive to assess whether psychological,
physical, or childhood trauma was a contributing factor. (See People v. Banner (2022)

                                              5
77 Cal.App.5th 226, 242 [“record is likely incomplete relative to statutory factors enacted
after judgment [is] pronounced”], citing People v. Frahs (2020) 9 Cal.5th 618, 637-638.)
       When a sentencing court is unaware of the scope of its discretionary powers, “the
appropriate remedy is to remand for resentencing unless the record ‘clearly indicate[s]’
that the trial court would have reached the same conclusion ‘even if it had been aware
that it had such discretion.’ ” (People v. Gutierrez (2014) 58 Cal.4th 1354, 1391.) The
record before us does not make it clear that the trial court would have imposed the upper
term had section 1170, subdivision (b)(6) been in effect at the time. (People v. Banner,
supra, 77 Cal.App.5th at p. 242.)
       On remand, defendant, as well as the People, will have the opportunity to present
additional evidence and information to permit the trial court to make the necessary
findings and exercise the discretion afforded by section 1170, subdivision (b).
                                      DISPOSITION
       The case is remanded to the trial court for resentencing consistent with amended
section 1170, subdivision (b), effective January 1, 2022. In all other respects, the
judgment is affirmed.


                                                      /s/
                                                  EARL, J.


We concur:



   /s/
MAURO, Acting P. J.



    /s/
KRAUSE, J.


                                             6